Mr. Whitman, of Boston, moved, that a committee be .appointed to inquire whether the Rev. Daniel Merrill, the member from Sedwick, in the county of Hancock, is entitled to hold his seat; he having since his election removed into the state of New Hampshire, and become an inhabitant of that state, The consideration of this motion was referred to the next day, at which time it was withdrawn by the mover,1

 34 J. H. 240, 245. See the cases of John Shepley, member from Fitchburg, 1825-26, and of Emory Burpee, member from Sterling, 1838.